                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANDREW T. WHITCOMB,

                      Plaintiff,

                v.                                          Case No. 16-cv-1000-bhl

DR. JEFFREY MANLOVE,
EMILY STADTMUELLER, and
JENNIFER KACYON,

                      Defendants.


                                    DECISION AND ORDER


       Andrew T. Whitcomb is a Wisconsin state prisoner who is representing himself on claims
against three defendants, Dr. Jeffrey Manlove, Emily Stadtmueller, and Jennifer Kacyon, whom
he alleges failed to provide him adequate health care for his injured knee. (ECF No. 25.) In a
January 14, 2019 screening order, the Court allowed Whitcomb to proceed on six claims alleging
that: (1) Dr. Manlove prescribed ineffective pain medication; (2) Dr. Manlove ordered
Whitcomb’s crutches, cane and wheelchair removed; (3) Dr. Manlove and defendant Nurse
Jennifer Kacyon denied Whitcomb an immobilizer from an outside provider; (4) Dr. Manlove
delayed scheduling Whitcomb’s MRIs and surgery; (5) Kacyon failed to treat Whitcomb on
October 2, 2018; and (6) defendant Emily Stadtmueller failed to act when Whitcomb wrote to
her complaining about his treatment in 2016. (ECF No. 25 at 6–7.)
       On January 3, 2020, the defendants moved for summary judgment. (ECF No. 52.)
Whitcomb responded on March 6, 2020, and the defendants filed a reply brief on March 19,
2020. Having reviewed the parties’ submissions, the Court concludes that the defendants are
entitled to judgment as a matter of law and the Court therefore grants their motion and dismisses
the case.




            Case 2:16-cv-01000-BHL Filed 10/14/20 Page 1 of 15 Document 65
                                        BACKGROUND FACTS1
        Whitcomb has been incarcerated at Waupun Correctional Institution since December
2014. (ECF No. 57 at ¶1.) He has a high school equivalency diploma, but is not a doctor. (Id. at
¶7.) At the time of defendants’ summary judgment motion, Whitcombe was on administrative
confinement for assaulting a staff member on June 13, 2018. (Id. at ¶¶10–11.) His status is
reviewed regularly. (Id. at ¶¶12–13.) Whitcomb has an injured knee, which he first suffered
while fighting outside the institution. (Id. at ¶8.) He has had two knee surgeries since being
incarcerated: one in September 2015 and another in June 2016. (Id. ¶9.)
        Defendant Dr. Jeffrey Manlove is a physician at Waupun. (Id. at ¶2.) Defendant Jennifer
Kacyon is a Nurse Clinician II at Waupun, and defendant Emily Stadtmueller was the Health
Services Unit (HSU) manger from February 8, 2016 to September 7, 2016. (Id. at ¶¶3, 4.)
Captain Kyle Tritt, who is not a defendant, has worked for the Department of Corrections (DOC)
since 2007. (Id. at ¶ 5.) He has been a captain since November 2016 and worked as a Lieutenant
before that. (Id.)
        A. Medication
        Manlove has interacted with Whitcomb on numerous occasions and is familiar with his
medical history. (Id. at ¶13.) Medical staff have provided Whitcomb with numerous different
medications, creams, gels, and patches for his pain. (Id. at ¶14.) Whitcomb reported that one of
these medications, gabapentin, was somewhat helpful for his pain. (Id. at ¶15.) He was found to
have misused the medication, however, apparently for diverting it. (Id. at ¶16.) Diverting or
hiding medication or accepting medical contraband from other inmates is a security risk—
inmates could self-harm or overdose or it can be sold and traded among inmates. (Id. at ¶17.)
Whitcomb has in fact received several conduct reports for diverting medication. (Id.)


1
  The undisputed facts are largely derived from the facts proposed by the defendants, to which Whitcomb has not
responded. Civil Local Rule 56(b)(2)(B) requires that a party who opposes a motion for summary judgment must,
within thirty days of service of the summary judgment motion, file “a concise response to the moving party’s
statement of facts.” On April 2, 2019, Magistrate Judge William E. Duffin, the judge to whom the case was referred
for pretrial management, issued a scheduling order. That order contained a copy of the relevant local rules,
including Civil Local Rule 56. (ECF No. 39.) On January 3, 2020, the defendants filed their motion for summary
judgment. (ECF No. 52.) They attached this rule to the motion, as they were required to do in a case involving a
pro se plaintiff, so Whitcomb received the rule a second time. (Id.) When Whitcomb failed to respond to the
motion, Judge Duffin issued an order giving him a final chance to respond and explained what he must do to
properly oppose the motion (including responding to the proposed findings of fact). (ECF No. 60.) Despite
receiving the rule twice and an explanation of how to respond to summary judgment (including another reminder to
follow the rule), Whitcomb did not respond to the defendants’ proposed findings of fact. The Court will consider
the defendants’ facts to be unopposed.

                                                        2

          Case 2:16-cv-01000-BHL Filed 10/14/20 Page 2 of 15 Document 65
        Whitcomb also found the medication Lyrica helpful, but medical staff took him off that
medication because he developed blurry vision. (Id. at ¶18.) He has repeatedly refused to take
NSAIDs when prescribed to him, stating that he believes it will cause a GI bleed. (Ironically,
while Whitcomb objects to taking NSAIDs because they may harm his stomach, he has a record
of swallowing foreign objects, behavior that poses a far greater risk to his gastrointestinal tract.) .
Id. Whitcomb has been seen by numerous providers, including providers outside of the
Department of Corrections, and none has recommended the long-term use of any stronger
medications for his chronic complaints of pain. (Id. at ¶20.) Whitcomb is currently prescribed
extra strength Tylenol in liquid form to prevent him from abusing the medication based on his
history of misuse. (Id. at ¶21.) Manlove has considered and rejected the use of narcotics
because they are inappropriate for chronic pain. (Id.)
        B. Wheelchair, Crutch, and Cane
        When in general population, Whitcomb was to use a cane or crutches for distances
shorter than 100 feet, and a wheelchair for longer distances. (Id. at ¶22.) He was not given
these items to get around within his cell—only around the larger institution. (Id.) Sometimes,
Whitcomb used a cane instead of crutches because the crutches hurt his armpits or shoulders.
(Id. at ¶26.)
        Whitcomb states he was without a wheelchair while in the Restrictive Housing Unit
(RHU) for an undefined period in 2015. (Id. at ¶23.) He claims that someone told him that
Manlove ordered that his wheelchair, crutches, and cane be taken away, but he cannot identify
any particular officer or nurse who gave him this information. (Id. at ¶24.)
        Defendants do not dispute that Whitcomb’s wheelchair, crutches, and cane were taken
from him when he came to the RHU. (Id. at ¶25.) Medical devices that do not contain metal
parts, such as crutches or canes, are evaluated on a case-by-case basis that considers an inmate’s
history and need for the device, as well as the security risks in the RHU. (Id. at ¶27.) Canes and
crutches pose a security risk since an inmate could use them to harm himself. (Id.) They could
also be used to hide or transport contraband, including drugs. (Id.) Generally, inmates with
mobility issues in the RHU who are not allowed to have a medical device are provided a
wheelchair anytime they leave their cell. (Id. at ¶28.) Whitcomb was provided a wheelchair
during his time in the RHU when he had mobility issues. (Id.)



                                                   3

          Case 2:16-cv-01000-BHL Filed 10/14/20 Page 3 of 15 Document 65
        As a provider at Waupun, Manlove may or may not authorize a medical device, such as a
crane or crutches or an arm sling. (Id. at ¶29.) Nurses also often authorize an inmate to have a
medical device and, generally, Manlove does not contradict a nurse’s authorization decision.
(Id.) After the allowed period of usage for a medical device ends, Manlove reviews the inmate’s
need and decides whether to renew the authorization. (Id.) He bases his decision on whether to
renew a medical device on the inmate’s medical chart, whether the inmate is consistently using
the device and whether the inmate still needs it. (Id. at ¶30.) If an inmate is not consistently
using a device, that is a good indication he does not need it. (Id.)
        Whitcomb has a history of not using or misusing medical devices. (Id.) Whitcomb
reinjured his knee going down the stairs without his knee brace, he did not use his crutches when
they were prescribed to him to prevent further injuring his knee, and he refused to use an ACE
wrap bandage and knee sleeve. (Id.) He also refused to wear his knee immobilizer, including an
incident in 2016 when he was observed sprinting up and down the prison range hall. (Id.) He
has also received a conduct report for smuggling drugs in his cane. (Id. at ¶36.)
        When the time allotted for use of a device expires, a correctional officer will usually
remove it from the inmate’s cell and return it to the HSU. (Id. at ¶32.) Generally, it is up to an
inmate to request that his use of a medical device be extended. (Id.) An inmate can submit a
Health Services Request (HSR) or request an appointment with a nurse or provider. (Id.)
Occasionally, if Manlove or a nurse remembers that an inmate’s medical restriction is set to
expire, they will schedule an appoint to discuss its continued need. (Id.)
        A provider or HSU manager can take away an inmate’s medical device for misuse. (Id.
at ¶34.) For example, if an inmate uses a device as a weapon, it will be taken. (Id.) If it is non-
essential, the inmate will not get it back. (Id.) But if it is essential, Manlove will try to find
another device that can help the inmate in the same way. (Id.) In the case of an inmate misusing
crutches, for example, Manlove may prescribe the use of a wheelchair for mobility. (Id.)
        Manlove does not recall specifically authorizing, renewing, or rescinding any of
Whitcomb’s medical devices. (Id.) Manlove, nurses, physical therapy, and the Special Needs
Committee have authorized many medical devices for him. (Id. at ¶31.) Currently (or at the
time the motion was filed), Whitcomb is authorized to use an abdominal binder, he must be
handcuffed in front of his body, he has a “no kneel” restriction, and he has use of a wheelchair



                                                   4

         Case 2:16-cv-01000-BHL Filed 10/14/20 Page 4 of 15 Document 65
outside of his cell hall. (Id.) He also has permanent medical restrictions for no strenuous sports,
a knee brace or immobilizer and medical shoes. (Id.)
        C. Immobilizer
        An immobilizer is a leg brace that goes from the hip to the ankle that prevents the leg
from bending. (Id. at ¶37.) The immobilizer keeps the knee straight, while a regular knee brace
stabilizes the knee but allows the leg to bend and go through a normal range of motion. (Id. at
¶38.)
        Whitcomb received an immobilizer in Spring 2018, while he was in the RHU. He was
told to use it to avoid putting pressure on this leg. (Id. at ¶37-40.) The immobilizer had metal
parts, like every other immobilizer Whitcomb had received. (Id. at ¶39.) Whitcomb alleges that
Kacyon told him Manlove said he could not have the immobilizer, and he believes that Kacyon
should have spoken to the HSU manager to override that decision. (Id. at ¶43.) He does not
know if it was denied due to a security issue or the need for modification. (Id. at ¶44.)
        Whenever an inmate returns from an off-site appointment or hospital stay with a medical
device, that medical device must be approved by the inmate’s primary provider at Waupun. (Id.
at ¶46.) For inmates in the RHU, that device must then be approved for use in the RHU. (Id.)
Use of a medical device in the RHU is evaluated on a case-by-case basis and considers an
inmate’s history and need for the device. (Id. at ¶47.) Medical devices must be evaluated for
safety because many contain metal pieces that can be removed and fashioned into a weapon (or
weapons). (Id.)
        In 2015, Whitcomb received a conduct report for fashioning weapons from an
immobilizer. (Id. at ¶41, ¶47.) In that incident, metal pieces were removed from the
immobilizer’s casing and sharpened into potential weapons. (Id.) Whitcomb does not dispute
that he received the conduct report for the possession, manufacture, or use of weapons, but
maintains he did not actually create the weapon from the metal parts). (Id. at ¶41.) After he
received that report, Waupun discontinued the use of the immobilizer style Whitcomb had used
to fashion weapons (or at least extricate the metal parts from). (Id. at ¶56.)
        It is general practice at Waupun for a nurse to meet with an inmate as soon as possible
after he returns from an off-site medical appointment involving surgery/certain procedures or an
overnight hospital stay. (Id. at ¶48.) At that time, discharge instructions and recommendations
can be reviewed with an inmate. (Id.) Whitcomb returned to Waupun with a knee immobilizer

                                                  5

         Case 2:16-cv-01000-BHL Filed 10/14/20 Page 5 of 15 Document 65
after an inpatient stay at UW Health University Hospital related to abdominal complaints. (Id. at
¶49.) A University Hospital doctor gave him the immobilizer, not Manlove. (Id.) Upon
Whitcomb’s return, Captain Kyle Tritt (not a defendant) confiscated the immobilizer because
medical devices containing metal parts are not allowed in the RHU until they have been
evaluated for security concerns. (Id.) He was not allowed to have it that day because of his
history of making weapons from metal parts in immobilizers. (Id. at ¶54.) And that is a
particular security risk in the RHU—the weapons could also be used by an inmate for self-harm
purposes. (Id. at ¶55.)
        Kacyon met with Whitcomb the day he returned from the hospital to discuss his specific
discharge instructions and recommendations with him. (Id. at ¶50.) She explained to him that
his provider would further review his discharge information, offered him an alternative to the
brace, gave him information on Nurse Clinician III Larsen’s updates on his brace status, and told
him he would see Manlove for follow-up to discuss any medical concerns. (Id.) Kacyon did not
have anything to do with the decision to confiscate Whitcomb’s new immobilizer. (Id. at ¶51.)
She is a nurse and not involved in security and safety decisions. (Id.) She offered Whitcomb an
ACE elastic wrap to help immobilize his knee since he could not have his immobilizer, but he
refused. (Id.) As an alternative, Whitcomb was issued the use of a wheelchair for distance by
the Special Needs Committee. (Id.)
        On April 10, 2018, HSU learned that Whitcomb was in general population and could
have his knee immobilizer. (Id. at ¶52.) Kacyon informed Larson that Whitcomb’s immobilizer
was in the physical therapy department so the metal could be removed per Waupun security
requirements. (Id.) Unless it is a life-threatening decision, Manlove generally will agree with
what RHU security decides regarding the use of a medical device in RHU since security is their
area of concern. (Id. at ¶53.) When Whitcomb was denied his immobilizer on April 2, 2018,
Manlove didn’t feel it was a life-threatening situation. (Id. at ¶54.)
        D. Delay in Scheduling MRI and Surgery
        Whitcomb has had multiple MRIs and numerous x-rays during his incarceration, as well
as nerve testing. (Id. at ¶57.) He believes MRIs should have been scheduled “way sooner,” and
within two to three months at most. (Id. at ¶¶58–59.) He also believes that Manlove delayed the
scheduling of the MRI and could have talked to the scheduler to make it happen sooner. (Id. at
¶60; see also id. at ¶62.)

                                                  6

         Case 2:16-cv-01000-BHL Filed 10/14/20 Page 6 of 15 Document 65
       Whitcomb had surgery in 2015 and again in June 2016 and believes that the second
surgery should have occurred sooner than it did. (Id. at ¶63.) He believes that Manlove delayed
the surgery because he believes that Manlove has a say in whether the surgery is done
immediately “or takes forever.” (Id. at ¶64.)
       Before 2018, Manlove had to submit a prior authorization requests for an inmate to be
seen by an off-site provider. (Id. at ¶65.) The Associate Medical Director had to approve the
request, who met with the Class II Committee every two weeks. (Id.) Manlove, as the
requesting doctor, would present his case for the need for an outside provider. (Id.) After 2018,
Manlove can order a consult or appointment with an outside provider for specialty surgeries (like
orthopedics) without the prior authorization of the Associate Medical Director or Class II
Committee. (Id. at ¶66.) Once he decides an inmate needs an off-site consultation or
appointment, Manlove puts that information in Waupun’s HSU electronic medical records
system. (Id. at ¶67.) Scheduler Tya Hauge (not a defendant) will then proceed to schedule an
off-site consultation or appointment; Manlove doesn’t schedule any appointments with off-site
providers. (Id.) He is also not involved in the selection of the off-site doctor. (Id. at ¶68.) That
is up to the hospital, and so is when a consultation or surgery will take place. (Id.) Inmates in
need of emergency medical treatment are sent to the nearest emergency room. (Id.)
       E. October 2, 2018 Incident
       Whitcomb’s leg “popped out of place” on October 2, 2018 while he was walking around
in his cell in the RHU. (Id. at ¶69.) Kacyon went to the RHU at Whitcomb’s request to address
his left knee pain, but she was not able to assess him at that time because he would not follow
RHU security directions to be removed from his cell and taken to an exam room. (Id. at ¶70.)
As a nurse, Kacyon is not allowed to enter any cell for any reason in RHU until an inmate has
been secured. (Id.) This is for the protection of Kacyon, Waupun staff, and the inmate. (Id.)
       According to Whitcomb, Kacyon told him she wanted to bring him to an exam room in
the RHU. (Id. at ¶71.) He was told to stand up, come to the door and turn on his light. (Id. at
¶72.) He told the C.O. and the nurse that he could not stand up and it was considered a refusal
when he did not comply. (Id.) He was angry, agitated, yelling and cursing during the encounter.
(Id. at ¶73.) Specifically, he says he told Kacyon, “You will fucking come in here and pop my
knee back in.” (Id. at ¶74.)



                                                 7

         Case 2:16-cv-01000-BHL Filed 10/14/20 Page 7 of 15 Document 65
        Kacyon recalls Whitcomb yelling at her to enter his cell and demanding she pop his knee
back in, as reflected in the refusal of recommended health care from October 2, 2018. (Id. at
¶75.) Before her shift ended, Kacyon told RHU Sergeant Fisher (not a defendant) that
Whitcomb still needed to be assessed for his left knee pain. (Id. at ¶76.) She also told third-shift
nurse Mark Jensen (also not a defendant) that she was not able to assess Whitcomb and that he
would need to try later. (Id.) Jensen was able to assess Whitcomb around 10:50 p.m. (Id. at
¶77.)
        F. Stadtmueller Letter Claim
        According to Whitcomb, he sent Stadtmueller a request slip in 2015 or 2016 complaining
about the insufficiency of his treatments. (Id. at ¶78.) He claims she refused to do anything
because he got a response indicating she would not do anything (though he cannot recall exactly
what the response said). (Id. at ¶79.)
        Stadtmueller was hired as Waupun’s Health Services Manager in February 2016. (Id. at
¶82.) Before Stadtmueller was hired, Chrystal Marchant served as the HSU Interim-Manager.
Marchant became the HSU Assistant Manager after Stadtmueller was hired. (Id.) During
Stadtmueller’s onboarding time, she and Marchant would split letters and Interview/Information
Requests from inmates to ensure questions and concerns were addressed as timely as possible.
(Id. at ¶83.)
        Between February 8, 2016 and September 7, 2016, Whitcomb sent one
Interview/Information Request to Stadtmueller about his “pain.” (Id. at ¶80. Marchant replied
on April 25, 2016 and informed Whitcomb he had Tylenol and pain-relieving gel for his knee
pain. (Id. at ¶81.) She also told him that his provider did not believe it was in his best interest to
prescribe other pain medications because of his history of overdosing and medication misuse.
(Id.) She also indicated that he had been seen running down the cell hall. (Id.)
        HSMs are not authorized to order a referral to an outside provider or specialist and they
cannot “force” a provider to pursue a certain course of treatment. (Id. at ¶84.) Only advanced
care providers can make those decisions. (Id.)
                                            ANALYSIS
    A. Summary Judgment Standard
        “The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

                                                  8

          Case 2:16-cv-01000-BHL Filed 10/14/20 Page 8 of 15 Document 65
R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex
Corp. v. Catrett, 477 U.S. 317, 324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668
(7th Cir. 2011). “Material facts” are those under the applicable substantive law that “might
affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute over a “material fact” is
“genuine” if “the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.” Id.
       A party asserting that a fact cannot be disputed or is genuinely disputed must support the
assertion by:
                (A) citing to particular parts of materials in the record, including
                depositions, documents, electronically stored information, affidavits or
                declarations, stipulations (including those made for purposes of the
                motion only), admissions, interrogatory answers, or other materials; or

                (B) showing that the materials cited do not establish the absence or
                presence of a genuine dispute, or that an adverse party cannot produce
                admissible evidence to support the fact.
Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a motion must be
made on personal knowledge, set out facts that would be admissible in evidence, and show that
the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).
   B. Applicable Law
       Though Whitcomb is proceeding on six different claims, each of them arises under the
Eighth Amendment and its prohibition of cruel and unusual punishment, which requires prisons
to provide medical care to inmates. Williams v. Liefer, 491 F.3d 710, 714 (7th Cir. 2007). Prison
officials violate the Eighth Amendment’s proscription against cruel and unusual punishment
when their conduct demonstrates “deliberate indifference to serious medical needs of prisoners.”
Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997) (citations omitted). This standard
contains both an objective element—that the medical needs be sufficiently serious—and a
subjective element—that the officials act with a sufficiently culpable state of mind. Id.
       1. Pain Medication Claim
       The Court allowed Whitcomb to proceed on a claim based on his allegations that
Manlove failed to provide him with pain medication to address his knee ailments (the exact dates
of his claim were not clear). (ECF No. 25 at 6.) The record shows that Manlove and other staff
have prescribed Whitcomb numerous different medications, creams, gels and patches to address


                                                  9

         Case 2:16-cv-01000-BHL Filed 10/14/20 Page 9 of 15 Document 65
his pain. (ECF No. 57 at ¶14.) At one point, he reported that a particular medication—
gabapentin—was working for him (id. at ¶16), but then he received a conduct report for diverting
medication (id. at ¶17). Lyrica also worked for him for a while, but then he developed blurry
vision. (Id. at ¶18.) Whitcomb refuses to take NSAIDs because of a fear of a GI bleed. (Id. at
¶19.) At the time the defendants filed the motion, Whitcomb was taking extra strength Tylenol
(in liquid form to prevent misuse based on his history). (Id. at ¶21.) Manlove considered
prescribing narcotics but rejected the idea because they are inappropriate for chronic pain. (Id. at
¶21.)
        Whitcomb’s original claim—that Manlove didn’t provide him with medication to address
his pain—is not supported by the record. At best, Whitcomb disagrees with Manlove. And
disagreement with a doctor’s medical judgment is not enough to support a claim under the
Eighth Amendment. Cesal v. Moats, 851 F.3d 714, 722 (7th Cir. 2017) (citing Berry v.
Peterman, 604 F.3d 435, 441 (7th Cir. 2010)); see also Ciarpaglini v. Saini, 352 F.3d 328, 331
(7th Cir. 2003) (affirming dismissal at screening stage where plaintiff “at best” claims “a
disagreement with medical professionals about his needs”). Manlove exercised his medical
judgment when deciding that narcotics would be inappropriate for Whitcomb’s long-term pain.
(ECF No. 57 at ¶21.) And no other provider, including those outside of the DOC, have
recommended Whitcomb take any stronger medications long-term. (Id. at ¶20.)
        In the case of pain management, the Seventh Circuit has specifically explained that
“[w]hether and how pain associated with medical treatment should be mitigated is for doctors to
decide free from judicial interference, except in the most extreme situations.” Snipes v. DeTella,
95 F.3d 586, 592 (7th Cir. 1996). Nothing in the record suggests that this is such a situation.
Whitcomb experiences chronic knee pain. He takes extra strength Tylenol. He will not take a
NSAID even though he could. There is no basis in the record for a jury to find Manlove did not
exercise his medical judgment in prescribing medication to address Whitcomb’s pain. He is
entitled to summary judgment on Whitcomb’s medication claim.
        2. Wheelchair, Crutches, and Cane Claim
        The Court also allowed Whitcomb to proceed against Manlove on a claim based on his
allegation that Manlove took away his wheelchair, crutches and cane. (ECF No. 25 at 6.)
Whitcomb’s claim fails because he has provided no admissible evidence that Manlove was
involved in any decision to take away his wheelchair, crutches, or cane. Liability under §1983 is

                                                10

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 10 of 15 Document 65
limited to employees who are personally responsible for depriving a plaintiff of a constitutional
right. Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009).
       All Whitcomb has offered are statements from an unidentified C.O. or nurse that
Manlove ordered the items removed from his cell. Whitcomb’s offered evidence is hearsay
because he is giving a statement containing information that he learned from someone else. See
Fed. R. Evid. 801(c). It is secondhand information. That means it is not admissible and the
Court cannot consider it at summary judgment. See Fed. R. Civ. P. 56(c)(2); Cairel v. Alderden,
821 F.3d 823, 830 (7th Cir. 2016).
       Even if Whitcomb had provided evidence that Manlove took away his wheelchair,
crutches, and/or cane, there is no evidence in the record to support a finding that Manlove doing
so was deliberately indifferent. Manlove has said that he does not recall any specific incident,
but there are established procedures with respect to medical devices. The record shows that
medical devices are generally authorized on a temporary basis and when that allotted time
expires, a correctional officer gets the device from the inmate and returns it to the HSU. (ECF
No. 57 at ¶32.) If an inmate needs a device longer than it was ordered for, it is generally up to
him to ask that the time be extended. (Id. at ¶33.) If Manlove (or a nurse) remembered the time
for a device was going to expire, he would schedule an appointment with the inmate to discuss
its continued need. (Id.) When deciding whether to renew a medical device, Manlove looks at
the inmate’s chart, whether the inmate is using the device consistently, and whether the inmate
still has a medical need for it. (Id. at ¶30.) Whitcomb has presented nothing to suggest Manlove
ever took away a medical device arbitrarily. To the contrary, the record shows Whitcomb has
had a medical device that he did not use or used improperly: he reinjured his knee going down
the stairs without his brace, he did not use his crutches when prescribed, he refused to use an
ACE bandage and knee sleeve, and he regularly refused to wear his immobilizer. (Id.) On one
occasion in 2016, he was seen sprinting up and down the prison range hall. (Id.)
       The record also establishes that there are particular procedures in place when an inmate is
in RHU that further limit what types of medical devices an inmate can have. (Id. at ¶28.) There
is no evidence in the record that Manlove ever arbitrarily or unjustifiably discontinued
Whitcomb’s use of a wheelchair, crutches, or cane.
       3. Immobilizer Claim



                                                11

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 11 of 15 Document 65
       Whitcomb is proceeding on a claim against Manlove and Kacyon based on his allegations
that they confiscated his immobilizer. (ECF No. 25 at 6.) Whitcomb returned from his inpatient
stay with an immobilizer prescribed by a doctor at the hospital. (ECF No. 57 at ¶49.) Once he
returned, Captain Kyle Tritt (not a defendant) confiscated the immobilizer because it, like all
medical devices containing metal parts, had to be evaluated to be sure it was safe to have in the
RHU. (Id.)
       Whitcomb’s claim fails because the record establishes that neither Manlove nor Kacyon
was responsible for taking away Whitcomb’s immobilizer. As the court noted above, liability
under §1983 requires that the official is personally involved in and responsible for the alleged
deprivation. Burks, 555 F.3d at 595–96. Instead, Tritt, who Whitcomb did not sue, confiscated
the immobilizer under established institution safety and security policies. Furthermore, the
record establishes that the lack of access to his immobilizer did not compromise his safety. If he
needed to leave his cell, he had access to a wheelchair. (ECF No. 57 at ¶22.)
       In his response brief, Whitcomb argues that the C.O. who transported him from the
hospital said that Kacyon instructed the C.O. to take away his immobilizer for approval by
Manlove or another provider. (ECF No. 6 at 1–2.) However, like his statement that “someone”
told him Manlove authorized the discontinuation of his medical devices, this argument offers
only inadmissible hearsay— Whitcomb argues that a C.O. told him what Kacyon told the C.O.
Whitcomb also argues that Tritt made a false statement in his declaration. (Id. at 1.) This
argument is also unavailing. The alleged misstatement has to do with the date Whitcomb fought
a correctional officer. Tritt wrote it occurred June 13, 2018, but it actually happened June 6.
The date of the disposition for Whitcomb’s conduct report was June 13, 2018, so it is nearly
certain Tritt transposed the dates. Regardless, though, the actual date has no bearing on
summary judgment. Tritt’s misstatement does not constitute an intentional false
misrepresentation to the court and does not undermine Tritt’s declaration.
       To the extent Whitcomb claims that Manlove, Kacyon, or any other official who knew of
his complaints should be liable for failing to override the security decision, his claim is without
merit. As the Seventh Circuit has explained:
       Public officials do not have a free-floating obligation to put things to rights,
       disregarding rules (such as time limits) along the way. Bureaucracies divide
       tasks; no prisoner is entitled to insist that one employee do another's job. The
       division of labor is important not only to bureaucratic organization but also to

                                                 12

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 12 of 15 Document 65
       efficient performance of tasks; people who stay within their roles can get more
       work done, more effectively, and cannot be hit with damages under § 1983 for not
       being ombudsmen. [The plaintiff’s] view that everyone who knows about a
       prisoner’s problem must pay damages implies that he could write letters to the
       Governor of Wisconsin and 999 other public officials, demand that every one of
       those 1,000 officials drop everything he or she is doing in order to investigate a
       single prisoner's claims, and then collect damages from all 1,000 recipients if the
       letter-writing campaign does not lead to better medical care. That can’t be right.

Burks, 555 F.3d at 595. Neither Manlove nor Kacyon (or any other official) was required to
question or override established safety policy. Both Manlove and Kacyon are entitled to
summary judgment on this claim.
       4. Scheduling MRIs and Surgeries
       Whitcomb faults Manlove for not expediting his MRIs or 2016 surgery. As the Court has
already explained twice, §1983 requires a defendant be personally responsible for a deprivation
or violation to be liable. Burks, 555 F.3d at 595–96. Whitcomb’s claim fails for two reasons: (1)
Manlove does not schedule these procedures and (2) Manlove cannot control the outside
providers’ schedules. (ECF No. 57 at ¶¶67–68.) Whitcomb’s bald speculation that Manlove
could somehow influence either the person responsible for scheduling or the outside providers is
just that—speculation. It cannot create a dispute of fact, and Manlove is entitled to summary
judgment on this claim.
       5. October 2, 2018 Incident
       The Court also allowed Whitcomb to proceed on a claim against Kacyon based on his
allegations that she failed to treat him after he injured himself on October 2, 2018. (ECF No. 25
at 6.) The record establishes that Kacyon reported to Whitcomb’s cell after he injured himself.
(ECF No. 57 at ¶70.) But because of security restrictions, she could not enter his cell (or any
other cell in the RHU). (Id.) Kacyon and an officer tried to get him to come out of his cell to be
taken to an exam room, but he would not comply. (Id. at ¶¶71–72.) Instead Whitcomb yelled at
Kacyon, “You will fucking come in here and pop my knee back in.” (Id. at ¶74.) He was angry
and agitated, and because he would not comply with security directives, Kacyon could not see
him. (Id. at ¶76.) Kacyon documented what happened in a refusal form and alerted both the
RHU sergeant and the nurse on the next shift that Whitcomb still needed to be seen. (Id. at ¶76.)
       There is no basis to find that Kacyon was deliberately indifferent. She tried to see
Whitcomb. His refusal to follow security directives is why she was unable to treat him—he

                                                13

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 13 of 15 Document 65
caused the problem, not Kacyon. And even after he refused to comply, she took steps to make
sure someone else tried to see him. She is entitled to summary judgment.
       6. Letter to Stadtmueller
       Finally, the Court allowed Whitcomb to proceed on a claim against Stadtmueller based
on his allegations that he wrote to her about “what was going on and have her do something
about it, but she refused to do so.” (ECF No. 25 at 6 (citing ECF No. 20 at 4).) At screening, the
Court noted that the claim was “thin”—it was not clear what he wrote her or whether he asked
for specific help. That is still true. The record shows one Interview/Information request to
Stadtmueller. (ECF No. 57 at ¶80.) He wrote about his pain. (Id.) Marchant (not a defendant)
replied, telling him he had Tylenol and pain-relieving gel, that his provider did not believe other
pain medications were in his best interest given his history of overdosing and medication misuse,
and indicated he had been seen running down the cell hall. (Id. at ¶81.)
       The Court is not sure what Whitcomb thinks Stadtmueller did wrong. If he thinks
Stadtmueller should have responded rather than Marchant, that does not form the basis of a
constitutional violation. They split the work of responding to inmate correspondence; he has no
grounds to demand they do their work a different way. If he thinks Stadtmueller should have
done something to intervene, she had no authority to do so. She could not order a referral to an
outside provider or specialist, and she could not force Whitcomb’s provider to pursue a particular
course of treatment. (Id. at ¶84.) As the Court explained above, bureaucracies can divide tasks
and prisoners cannot demand that one official do another official’s job. Burks, 555 F.3d at 595.
There is no basis to find Stadtmueller was deliberately indifferent to Whitcomb’s medical needs
(i.e. pain), and she is entitled to summary judgment.
                                          CONCLUSION
       THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion for summary
judgment (ECF No. 52) is GRANTED.
       IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk of Court is
directed to enter judgment accordingly.
       This order and the judgment to follow are final. A dissatisfied party may appeal this
court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a notice of
appeal within 30 days of the entry of judgment. See Federal Rule of Appellate Procedure 3, 4.
This Court may extend this deadline if a party timely requests an extension and shows good

                                                 14

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 14 of 15 Document 65
cause or excusable neglect for not being able to meet the 30-day deadline. See Federal Rule of
Appellate Procedure 4(a)(5)(A).
       Under certain circumstances, a party may ask this Court to alter or amend its judgment
under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule
of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed
within 28 days of the entry of judgment. The Court cannot extend this deadline. See Federal
Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must
be filed within a reasonable time, generally no more than one year after the entry of the
judgment. The court cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).
       A party is expected to closely review all applicable rules and determine, what, if any,
further action is appropriate in a case.
       Dated at Milwaukee, Wisconsin this 14th day of October, 2020.

                                                     s/ Brett H. Ludwig
                                                     Brett H. Ludwig
                                                     United States District Judge




                                                15

        Case 2:16-cv-01000-BHL Filed 10/14/20 Page 15 of 15 Document 65
